Title: Thomas Jefferson to Thomas Hornsby, 22 August 1814
From: Jefferson, Thomas
To: Hornsby, Thomas


          Sir  Monticello Aug. 22. 14.
          Your letter of Jan. 9. was duly recieved. in that you are so kind as to inform me, on the subject of mrs Henderson’s permission to John Henderson to pass a canal thro’ the Dower lands near Milton, that there was among her papers an original release of John Henderson to her of all responsibility for any former right which she had given to any other person, & which might be a bar to that permission.
			 this paper is so important to repel the fraudulent
			 claim of Michie, that in order to obtain an authentication of it, I have taken out a commission from the court of Albemarle and inclosed it to Governor Greenup to have mrs Henderson’s deposition taken: and besides the establishment of this paper I wish it her deposition to go to the fact you mention that her permission to John, both the verbal & written ones, were for no valuable consideration but merely voluntary, and generally to the transactions stated
			 in the Extract inclosed  from the deposition of her son James L. Hendersonwho was present with her when they passed. Govr Greenup will be so good as to appoint persons to take the deposition who can wait on mrs Henderson for the purpose, and Michie is notified that this will be done at her house on Tuesday the 11th of Oct. next. seeking nothing but truth and justice, I hope I am not unreasonable in requesting mrs Henderson to bear testimony to whatever she knows on the subject, and that you will be so good as to give any facility towards it in your power. Accept the tender of my esteem and respect.
          Th:
            Jefferson
        